SIMPSON, J.
I concur with Justice McClellan, in dissenting from the opinion of the majority. There cannot be any doubt of the proposition that a deed from one person to another is a transaction between them. The statute does not prohibit the interested party only from testifying that there was a transaction between them, but from testifying “as to any transaction.” or, as our court has interpreted it, “in relation to any transaction.” Whether his testimony be to uphold the ttansaction, or to strike it down, it is testimony as to, or in relation to, a transaction. I therefore think the witness wras incompetent to testify.